May 27, 1912. The opinion of the Court was delivered by
This is an appeal from an order of the Circuit Court, affirming a judgment for $87.50 rendered by a magistrate, in an action to recover rent for the use of a house and lot, in the city of Columbia.
The plaintiff contended, that she rented the premises to the defendant for three months, at fifty dollars per month, commencing 1st December, 1910, with the option on the part of the defendant, of buying said property during that period. *Page 428 
The defendant claimed, that he entered into possession of the premises under a parol contract, under which he had the option for ninety days, of purchasing said property, with the right to occupy the premises at a stipulated monthly rent, during the term of the option.
The defendant also set up the defense of estoppel.
The defendant vacated the premises, on the 2d of January, 1911, by permission of Charles L. Kelly Co. and took from them the following receipt:
"Columbia, S.C. January 20, 1911.
Received of R.T. Jennings, fifty dollars on account for rent. $50.00. Charles L. Kelly  Co. By Davis."
This sum of money was received by the plaintiff, from Charles L. Kelly  Co., and she wrote a letter to the defendant, but it was not offered in evidence. The following reply to it was, however, introduced in evidence:
"Columbia, S.C. January 3, 1912.
Mrs. Clark Waring, City.
Dear Mrs. Waring: Your note received. Was very much surprised, indeed, to receive the same, as I notified your agents, Kelly  Co., several days ago, that I had decided not to take the place, also informed them of my intention of moving. Also stated to them, that I would send in the key last night, but it was late when I got through moving. Am sending key by boy. I have their receipt for $50.00 paid them for rent.
Very truly yours,         R.T. Jennings, M.D."
The two vital questions in the case are (1) whether there was any testimony tending to show, that the plaintiff rented the premises to the defendant, for the period of three months as contended by her; and (2) whether there was any testimony tending to show, that Charles L. Kelly 
Co. were authorized by the plaintiff, to grant permission to the defendant to surrender the premises, upon payment *Page 429 
of the amount then due. If there was such testimony then it made an issue of fact, and the findings of the Circuit Court thereon, are not reviewable by this Court. In the absence of a direct finding upon the facts, the rendition of the judgment presupposes, that all facts in issue, were decided in favor of the plaintiff.
The testimony of the witnesses is contradictory, as to the terms of the contract, and this question is, therefore, eliminated from further consideration.
The plaintiff testified: "Mr. Kelly had the house to sell, but not to rent." Charles L. Kelly testified: "I was present when this contract was made. I was trying to make a sale of the house. I didn't have charge of the renting of the house." This testimony tends to show that Kelly  Co. had nothing to do with the renting of the premises.
Appeal dismissed.